Citation Nr: 0908015	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  03-24 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from April 1974 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The issue 
on appeal was originally before the Board in March 2005 when 
the claim was denied.

The appellant appealed the Board's March 2005 decision to the 
United States Court of Appeals for Veterans Claims (the 
"Court").  In an August 2006 decision, the Court remanded 
that portion of the Board's March 2005 decision which denied 
service connection for PTSD back to the Board for additional 
evidentiary development.  In May 2007, the issue on appeal 
was remanded by the Board to the RO, via the Appeals 
Management Center (AMC), for additional evidentiary 
development.  

In November 2005, the Veteran submitted a claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151.  As this matter has not been developed or 
certified for appeal and is not inextricably intertwined with 
the issue now before the Board, it is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.  


REMAND

In May 2008, a stressor statement was received from the 
Veteran which indicated that he was the victim of a personal 
attack while on active duty and this was the cause of his 
PTSD.  The nature of the stressor is such that the provisions 
of 38 C.F.R. § 3.304(f)(3), regarding claims based on 
personal assault and the method of developing such cases are 
applicable.  In addition to service records, alternative 
evidence must be sought.  Examples of such evidence include, 
but are not limited to, records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the veteran that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  The Veteran has not been provided with the 
pertinent information regarding claims based on personal 
assaults.  He must be provided with this information.  

The May 2007 Board remand directed the RO to review the 
claims file and prepare a summary of the claimed stressors 
based on review of all pertinent documents and the Veteran's 
statements regarding stressors.  This summary, all stressor 
statements, DD Form 214 and the Veteran's service personnel 
records, along with any other supporting documents, were to 
be submitted to the U.S. Army and Joint Services Records 
Research Center (JSRRC) to see if any of the Veteran's 
claimed stressors can be verified.  The RO did not do this.  
In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  In 
light of the foregoing, this case must be remanded again for 
the actions set forth below.  

The May 2007 remand also directed that a corrective notice be 
sent to the Veteran to comply with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) and the Veterans Claims Assistance Act 
of 2000.  In July 2007, a letter was sent to the Veteran in 
an attempt to comply with this direction.  A review of the 
letter reveals, however, that the July 2007 letter provided 
information regarding attempts to reopen claims subject to 
prior final denials.  This information is incorrect as the 
issue of entitlement to service connection for PTSD is not 
subject to a prior final denial.  In order not to confuse the 
Veteran, a corrective notice should be sent.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran:

a.  That evidence from sources other than 
service records may corroborate his 
account of the in-service personal 
assault.  Examples of such evidence 
include records from law enforcement 
authorities, mental health counseling 
centers, hospitals or physicians; records 
of tests for sexually transmitted 
diseases, and statements from family 
members, roommates, fellow service 
members, or clergy.  The notice should 
also include all applicable information 
required in in-service personal assault 
cases.

b.  That it is the Veteran's 
responsibility, and his alone, to provide 
the foregoing evidence, but VA will make 
reasonable efforts to obtain relevant 
evidence, such as VA and non-VA medical 
records, employment records, or records 
from government agencies, if he 
identifies the custodians thereof.  VA 
will notify him of evidence he identified 
that could not be obtained so that he may 
obtain the evidence himself and submit 
it.

2.  Afford the Veteran the opportunity to 
submit any additional evidence in support 
of his claim for service connection for 
PTSD in compliance with 38 C.F.R. 
§ 3.304(f)(3).  Then request any 
supporting evidence from alternative 
sources identified by the Veteran and any 
additional alternative sources deemed 
appropriate, if he has provided 
sufficiently detailed information to make 
such request feasible.

3.  After completion of the above, 
arrange for the claims file (to include 
service personnel records and service 
medical records) to be reviewed by an 
appropriate mental health professional 
for an opinion as to whether there is 
evidence of behavioral changes indicating 
that a personal assault occurred.  A 
detailed rationale for all opinions 
expressed should be furnished.

4.  Review the claims file and prepare a 
summary of the claimed stressors based on 
review of all pertinent documents and the 
Veteran's statements regarding stressors.  
This summary, all stressor statements, DD 
Form 214 and the Veteran's service 
personnel records, along with any other 
supporting documents, should be submitted 
to the U.S. Army and Joint Services 
Records Research Center (JSRRC), at 7701 
Telegraph Road, Kingman Building, Room 
2C08 Alexandria, VA 22315-3802, for 
verification.  Any additional development 
recommended by that office should be 
accomplished by the RO.  

5.  Then review the file and make a 
formal determination with respect to 
whether a claimed stressor or stressors 
has been verified.  In reaching this 
determination, the AMC/RO should address 
any credibility questions raised by the 
record.

6.  Thereafter, if and only if the 
evidence corroborates any claimed in-
service stressor, the Veteran should be 
afforded a VA psychiatric examination.  
The claims file and a list of the 
stressor(s) found to be corroborated by 
the evidence must be provided to the 
examiner for review.  All findings should 
be reported in detail.  Any further 
indicated special studies, including any 
appropriate psychological tests, should 
be conducted.  The examiner should review 
the results of any testing prior to 
completion of the examination report.  
The examiner should clearly indicate 
whether the Veteran has PTSD due to 
military service.  The examiner should be 
instructed that only the verified events 
listed by the AMC/RO may be considered as 
stressors for use in a diagnosis of PTSD.  
The examiner should utilize the DSM-IV in 
arriving at a diagnosis of PTSD.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, 
if PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.  

7.  After undertaking any additional 
development which is deemed necessary, 
review the expanded record and determine 
whether the benefit sought can be 
granted.  If the issue remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

